DETAILED ACTION
Applicant’s amendment and remarks received 22 April 2022 have been fully considered.  Claims 1-20 and 22-24 are therefore allowed with the additional limitations included.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to disclose or reasonably suggest a packaging assembly and method of packaging an assembly for use in optical fiber applications comprising an extending member that extends from a first end to a second end, and that extends from a first side to a second side, the extending member including a plurality of housing members extending from the first side to the second side; wherein each housing member of the plurality of housing members is configured to releasably house and contain a preterminated fiber stub extending from a distal end of a housing of a connector member, the preterminated fiber stub disposed outside of the housing of the connector member in addition to the accompanying features of the independent claim.
Close prior arts of record previously discussed are Nhep and Lichoulas.  Both Nhep and Lichoulas teach housing members configured to contain multiple fiber stubs.  However, either teach the preterminated fiber stub disposed outside of the housing of the connector member.  Both Nhep and Lichoulas are packaging assemblies for use within optical devices as opposed to Applicant’s invention whose intended use is for storing and protecting the preterminated fiber stubs for transportation.  Since the purpose of Applicant’s invention is for storing and protecting the preterminated fiber stub, the preterminated fiber stub extends outside of the housing of the connector member for transportation purposes.  Furthermore, see Applicant’s remarks received 22 April 2022, pages 6-12 with an emphasis on page 11.  
Therefore, claims 1-20 and 22-24 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TINA M WONG whose telephone number is (571)272-2352. The examiner can normally be reached M-F 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TINA M WONG/Primary Examiner, Art Unit 2874